Citation Nr: 9922663	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-40 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1969 and August 1990 to June 1991.  

The appeal arises from rating decisions dated in June 1992 
and June 1993 in which the VA Medical Center (VAMC) and 
Regional Office (RO) that denied entitlement to VA dental 
treatment and service connection for dental trauma.  The 
veteran subsequently perfected an appeal of the issue of 
entitlement to eligibility for VA outpatient dental 
treatment.  The Board of Veterans' Appeals (Board) remanded 
the case in June 1996.  Additionally, based on the veteran's 
subsequent contentions and hearing testimony, the Board finds 
that he is not seeking entitlement to service connection for 
the residuals of dental trauma.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran received treatment for tooth # 18 while in 
service but such treatment was not completed prior to his 
discharge from service.  

3.  The veteran did not file a claim for VA outpatient dental 
treatment within 90 days after his separation from service; 
however, there was not compliance with the notification 
provisions of 38 U.S.C.A. § 1712(b)(2).  





CONCLUSION OF LAW

The requirements for establishing eligibility for VA Class 
II(a) dental treatment for tooth # 18 are met.  38 U.S.C.A. 
§§ 1712, 5107 (West 1991); 38 C.F.R. § 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was scheduled for treatment for 
a molar tooth but was separated from service prior to such 
treatment being completed and that such treatment is still 
warranted for that tooth.  In light of the evidence discussed 
below, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the VA has met its duty to 
assist in developing the facts pertinent to the claim.  38 
U.S.C.A. § 5107.   

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
those having a service-connected noncompensable dental 
condition or disability as shown to have been in existence at 
the time of discharge or release from active service, as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.  At one time, the law permitted 
repeated Class II(a) VA dental treatment of noncompensable 
service-connected dental conditions and set no time limit for 
applying for treatment.  This was changed in 1955, with the 
enactment of Public Law No. 84-83, which restricted Class 
II(a) treatment to a one-time completion basis and required 
that the application for treatment be made within one year of 
release from service; and these provisions are contained in 
the current law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) 
and (C); 38 C.F.R. § 17.161.  

Currently, those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, that is Class II(a) dental 
treatment, but only if:

(1)  They served on active duty during the Persian 
Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period 
of active military, naval, or air service of not 
less than 90 days, or they were discharged or 
released under conditions other than dishonorable, 
from any other period of active military, naval, or 
air service of not less than 180 days; 

(2)  Application for treatment is made within 90 
days after such discharge or release.

(3)  The certificate of discharge or release does 
not bear a certification that the veteran was 
provided, within the 90 day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all 
appropriate dental treatment indicated by the 
examination to be needed, and 

(4)  Department of Veterans Affairs dental 
examination is completed within six months after 
discharge or release, unless delayed through no 
fault of the veteran.

As noted above, the veteran was discharged in June 1991, 
after serving more than 90 days of active duty during the 
Persian Gulf War; and his DD Form 214 shows that he received 
an honorable discharge.  Also according to his DD Form 214, 
the veteran was not provided a complete dental examination 
and all appropriate dental services and treatment within 90 
days prior to separation.  Additionally, review of the record 
discloses that the veteran filed for a claim for VA dental 
treatment in June 1992, over 90 days after his separation 
from service.  

However, under the provisions of 38 U.S.C.A. § 1712(b)(2), 
the service department shall provide a member of the Armed 
Forces with a written explanation of the provisions of 38 
U.S.C.A. § 1712(b)(1)(B) and enter in the service records a 
statement signed by the member acknowledging receipt of such 
explanation or if the member refuses to sign such a 
statement, a certification from an officer designated for 
such purpose that the member was provided such an 
explanation.

At a hearing in January 1994, the veteran testified that he 
was not briefed on VA benefits, including dental treatment, 
when he was separated from service.  The VA has attempted to 
obtain the veteran's service dental records and has 
specifically asked for a copy of the certification in 
accordance with 38 U.S.C.A. § 1712(b)(2).  However, the 
National Personnel Records Center has forwarded all available 
service records pertaining to the veteran, and those records 
include no records of dental treatment from August 1990 to 
June 1991.  Additionally, the National Personnel Records 
Center has reported that the requested certification was not 
a matter of record.  

In Mays v. Brown, 5 Vet. App. 302, 306 (1993), the U.S. Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
found that the provisions of 38 U.S.C.A. § 1712(b)(2) had not 
been complied with when a search of VA and service records 
failed to locate a statement or certification in accordance 
with such provisions.  The Court held that when the 
notification provisions of 38 U.S.C.A. § 1712(b)(2) are not 
complied with, the VA should determine whether the veteran 
has a noncompensable dental disability.  See Mays, 5 Vet. 
App. at 307.  

After the case was remanded and no statement or certification 
in accordance with the provisions of 38 U.S.C.A. § 1712(b)(2) 
was located, the veteran underwent a VA dental examination in 
August 1997.  At that examination, the veteran reported that 
his lower left second molar became sensitive to hot and cold 
while in service and that a root canal and crown had been 
planned.  According to the veteran, he received a temporary 
filling but was released from active duty before the 
remaining dental work could be completed.  It was noted that 
an amalgam had since been placed by a private dentist.  The 
veteran's history reported at the VA dental examination is 
consistent with the testimony he presented at the January 
1994 hearing.  It is also significant that the veteran has 
received treatment for other teeth since service but that he 
is only seeking VA benefits for tooth # 18.  For that reason 
and as there is no credible evidence contrary to the 
veteran's report that he received treatment for tooth # 18 in 
service and that such treatment was not completed and his 
dental records are not available, the Board finds the 
veteran's testimony credible evidence to establish that he 
received treatment for tooth # 18 during service and that 
such additional treatment was planned but not completed 
during service.  

At the VA dental examination, the veteran also complained 
that the thermal sensitivity remained about the same.  While 
no treatment recommendations were specifically listed with 
regard to tooth # 18, examination revealed a large MOD 
amalgam in tooth # 18 with narrow, weakened lingual cusps.  
The Board notes that tooth # 18 is the lower left second 
molar.  Thus, it is not entirely clear whether additional 
treatment is warranted for tooth # 18 at this time.  Under 
the circumstances, the Board finds that the veteran is 
eligible for VA Class II(a) dental treatment for tooth # 18 
if it is determined that any treatment is warranted for that 
tooth at this time.  


ORDER

Eligibility for VA Class II(a) dental treatment for tooth # 
18 is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

